Citation Nr: 0528392	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  04-32 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than April 9, 
2003, for the grant of service-connection for 
gastroesophageal reflux disease (GERD).

2.  Entitlement to an effective date earlier than April 9, 
2003, for the grant of service-connection for a right knee 
disability.

3.  Entitlement to an effective date earlier than April 9, 
2003, for the grant of service-connection for allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from March 1993 to January 
1998.

This matter came before the Board of Veterans' Appeals 
(Board) from June and July 2003 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska that granted the veteran's claims of service 
connection for GERD, a right knee disability, and allergic 
rhinitis.  The veteran has perfected an appeal with respect 
to the effective date of April 9, 2003 assigned for the 
establishment of service connection for each disability.  A 
hearing was held at the RO in December before the undersigned 
Veterans Law Judge (i.e., a Travel Board hearing).  


FINDINGS OF FACT

1.  In April 2000, the RO received from the veteran an 
informal claim of entitlement to service connection for GERD, 
a right knee disability, and allergic rhinitis.

2.  In a May 2000 letter, the RO requested that the veteran 
furnish certain evidence so further action could be taken on 
his claim; the veteran was informed that this evidence must 
be received within a year from the date of the letter and 
that otherwise, payment of any benefits ultimately rewarded 
would not be paid anytime prior to the date of its receipt.

3.  On April 9, 2003, the RO received from the veteran a 
formal claim (VA Form 21-526) of entitlement to service 
connection for GERD, a right knee disability, and allergic 
rhinitis.

4.  In June 2003 the RO established service connection for 
GERD and a right knee disability, and in July 2003, for 
allergic rhinitis; and, the RO assigned an effective date of 
April 9, 2003 for each disability. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 9, 
2003, for the grant of service connection for GERD have not 
been met.  38 U.S.C.A. §§ 5101(a), 5107, 5110 (West 2002 & 
Supp. 2005); 38 C.F.R.§§ 3.151, 3.158, 3.400 (2005).

2.  The criteria for an effective date earlier than April 9, 
2003, for the grant of service connection for a right knee 
disability have not been met.  38 U.S.C.A. §§ 5101(a), 5107, 
5110 (West 2002 & Supp. 2005); 38 C.F.R.§§ 3.151, 3.158, 
3.400 (2005).

3.  The criteria for an effective date earlier than April 9, 
2003, for the grant of service connection for allergic 
rhinitis have not been met.  38 U.S.C.A. §§ 5101(a), 5107, 
5110 (West 2002 & Supp. 2005); 38 C.F.R.§§ 3.151, 3.158, 
3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that the Veterans Claims Assistance 
Act of 2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

A General Counsel opinion states, however, that VA is not 
required to provide notice of the information and evidence 
necessary to substantiate claims in the case of "downstream" 
issues, i.e., issues related to the claim but arising after 
the beginning of the claims process, if appropriate notice 
was furnished prior to the initial decision.  VAOPGCPREC 8-
2003.  In this case, the veteran's appeal arises out of his 
claims of entitlement to service connection for the above 
listed disabilities, and a May 2003 letter informed him of 
the information necessary to substantiate the claims, what 
the RO would seek to provide, and what he was needed from 
him.  This letter also essentially asked that he provide any 
evidence in his possession that pertains his claims.  

His appeal of the effective dates assigned for service 
connection relates to those claims, but arises after the 
beginning of the claims process.  The veteran was provided 
with notice of the appealed decisions in July 2003, and the 
notice included an explanation of the procedure for obtaining 
review of the decision.  A statement of the case issued in 
August 2004 provided the veteran with the applicable 
regulations effective dates, a statement of the reasons for 
the decisions in this regard, and a summary of the evidence 
considered by the Secretary.  38 U.S.C.A. § 5104 (West 2002).
 
Regarding the duty to assist, it is noted that earlier 
effective date claims, such as the ones before the Board in 
this appeal, generally involve a determination as to when a 
claim was received or when entitlement to certain benefits 
arose.  The relevant evidence to review is already of record, 
and the veteran does not claim otherwise.  For the reasons 
stated above, the Board finds that the requirements of the 
VCAA have been met.  

A review of the record reflects that the RO in Philadelphia, 
Pennsylvania received a statement (on a VA Form 21-4183) from 
the veteran in April 2000 wherein he stated that he was 
applying for service connection for, among other 
disabilities, GERD, a right knee disability, and rhinitis.  
He submitted copies of the service medical records with the 
informal claim.  The RO also requested the veteran's service 
medical records from the St. Louis Records Processing Center 
and they were transferred to the RO in May 2000.  In a May 
2000 letter to the veteran at the address he listed on the VA 
Form 21-4183, the RO requested that he furnish evidence - 
specifically, a completed VA Form 21-526, Application for 
Compensation and/or Pension - and return it to them as soon 
as possible so further action could be taken on his claim.  
The RO requested the information as soon as possible, 
preferably within 60 days.  The letter specifically noted 
that the evidence must be received within a year from the 
date of the letter or otherwise payment of any benefits 
ultimately established would not be made anytime prior to the 
date of its receipt.  A copy of the letter was sent to the 
veteran's representative.   

On April 9, 2003, the RO in Lincoln, Nebraska, received from 
the veteran a completed application for compensation for 
alleged service-connected GERD, a right knee disability, and 
allergic rhinitis.  After developing the claims, the RO, in a 
June 2003 decision, established service connection for GERD 
and a right knee disability, and in a July 2003 decision, 
established service connection for allergic rhinitis.  The 
effective date assigned for the establishment of service 
connection for each disability was April 9, 2003.  

The veteran and his representative contend, in substance, 
that an effective date earlier than April 9, 2003, is 
warranted for the establishment of service connection for his 
GERD, right knee disability, and allergic rhinitis.  
Generally, and except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for an increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400 (2005).  The law requires that a specific claim in 
the form prescribed by the VA Secretary must be filed in 
order for benefits to by paid.  38 U.S.C.A. § 5101(a) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.151(a) (2005).  

Further, the law also provides that where evidence requested 
in connection with an original claim is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, such shall not commence earlier than the date of 
filing the new claim.  38 C.F.R. § 3.158(a) (2005).  As 
discussed, the veteran filed an informal claim in April 2000, 
did not respond to the RO's inquiry of May 2000 with 
submission of a formal claim form, filed a new claim in April 
2003, and ultimately, when service connection was granted, 
the effective date assigned for the disabilities was April 9, 
2003.  

In August 2003, the veteran submitted a notice of 
disagreement with respect to this effective date assigned.  
In it, he claimed that he filed his application for benefits 
in 1999 but that soon thereafter he accepted temporary 
employment overseas.  He pointed out that he informed a VA 
office in Virginia about his situation, and they told him 
that it was necessary to have his file transferred to the RO 
in Philadelphia, where his parents lived.  He contends that 
he gave VA his parents' address in Philadelphia as a contact 
address and that further action was not taken on his claim 
until he refiled it in April 2003.  He noted that what was 
supposed to be temporary employment turned into a three-year 
stint in Italy and then Germany. 

In an April 2004 statement, the veteran added that he had 
correspondence sent to his parents' address initially because 
he did not have an address in Italy.  He pointed out that 
when he was in Italy a letter was received at the 
Philadelphia address and instructed him to make an 
appointment with a VA doctor to verify his claim (he 
mentioned that his father informed him of the contents of the 
letter).  He pointed out that there were no VA doctors 
available in Italy and that he assumed that he could "pick 
up where [he] left off when he returned to the states."  The 
veteran stated that he was unaware that there was a deadline 
or that he could file an extension, but that in any event, he 
would not have been able to file an extension because there 
was "little to no access to a [VA] office in Italy or 
Germany."  

In his August 2004 substantive appeal, the veteran noted that 
in November 1999 he filed a claim, on a VA Form 4138, with 
"VA Representatives" (N.W. and J.G.) in Virginia.  He 
stated that at no time did these representatives brief him on 
the difference between formal and informal claims, and that 
they discussed a letter advising him to set up an appointment 
with a VA doctor.  The veteran said that he spoke with a 
travelling VA representative in Italy who told him to wait 
until he returned to the States to pursue his claim and 
schedule an appointment (as noted the veteran was apparently 
supposed to go abroad for a few months and not, as it turned 
out, three years).  He explained that he filed an informal 
claim and that due to circumstances beyond his control he was 
unable to finalize it by filing a formal claim.

Attached to the veteran's substantive appeal is a copy of 
January 2000 correspondence from N.W., a woman apparently 
employed at a VA Medical Center (VAMC) in Salem, Virginia, 
to, apparently, the veteran's parents asking them to forward 
enclosed forms to the veteran for his signature along with 
any additional information he might want to add.  She 
informed the parents that upon receipt of the forms, she 
would forward them to J.G., who, according to an attached 
business card, worked for a service organization.  

Finally, during the December 2004 Travel Board hearing, the 
veteran testified that VA representatives in Italy told him 
that since his job was to last only a few months, he could 
wait to return to the States to follow up on his claims.  He 
said that he was not told that he had one year from the 
original filing date to follow up on the claim, and figured 
that he would just pursue it whenever he returned.  The 
veteran further testified that the May 2000 RO letter was 
sent to his parents' house but was not opened until about 
December 2002 when he returned from overseas.  

The veteran testified that while overseas he attempted to see 
VA representatives three or four times, but actually met with 
a representative(s) twice, was told to follow up on his 
claims when he returned stateside, but was not told of the 
one-year time frame to do so (he added that he believed that 
they were of the impression that he was on a temporary 
assignment when they made these statements).  He said that 
while in Italy he did receive one letter from a VA 
representative, which requested that he fill out some forms, 
sign them, and send them in, and stated that he had to see a 
VA doctor.  He stated that he brought the form to a VA 
representative and was told that there were no VA doctors to 
see in Italy.  

Taking into account all of the evidence discussed above, to 
include the veteran's statements and testimony, the Board 
finds that the veteran's claim for an effective date earlier 
than April 9, 2003, for the establishment of service 
connection for GERD, a right knee disability, and allergic 
rhinitis, must be denied.  

Regarding the veteran's contentions that VA representatives 
both in Virginia (although one such representative apparently 
was not a VA representative but rather a service organization 
representative) and in Italy failed to inform him, in effect, 
to act further on the informal claim within a year to 
preserve the effective date (if benefits were ultimately 
granted), the Board points out that, to the extent that he is 
claiming that he was given inaccurate advice, such would not 
create any legal right to benefits where such benefits are 
otherwise precluded.  See Shields v. Brown, 8 Vet. App. 346, 
351 (1995); see also McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) ("[e]rroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits.").  

In any event, due diligence would dictate that the veteran 
would have had all correspondence sent from VA to the 
Philadelphia address forwarded to him overseas once he had an 
address; or, that once he established an address overseas, he 
would have contacted the RO with this information so he could 
directly receive correspondence.  For whatever reason, 
however, it appears that even though the January 2000 letter 
(and/or the attached forms) from N.W. was forwarded to the 
veteran, who apparently responded by filling out, in February 
2000, a VA Form 21-4138 (received in April 2000 as his 
informal claim), the May 2000 letter from the RO was never 
forwarded to the veteran (as noted above, the veteran 
testified that this letter was not opened until he returned 
to the States).  

While sympathetic to the veteran's contentions and 
appreciative of his testimony, the Board notes that it is 
bound by the applicable law and regulations when adjudicating 
claims for VA benefits.  38 U.S.C.A. § 7104(a) (West 2002).  
That said, the bottom line in this case is, as noted, that 
the veteran filed a claim in April 2000, did not respond 
within the following year to the RO's inquiry of May 2000 
with the filing of a formal compensation application, and 
then filed a new claim in April 2003.  At this point, by 
regulation his April 2000 claim was properly deemed 
abandoned, and when service connection was granted, the 
effective date assigned for the disabilities was, 
appropriately by law, April 9, 2003, the date the new claim 
for benefits was received.  See 38 C.F.R. § 3.158 (a) (2005); 
see also 38 C.F.R. § 3.400 (2005).  

Regrettably, the factual situation presented affords no basis 
for allowance of the appeal.  The preponderance of the 
evidence is against the claim for an effective date earlier 
than April 9, 2003 for the establishment of service 
connection for the veteran's GERD, right knee disability, and 
allergic rhinitis.  The benefit-of-the-doubt rule does not 
apply in this situation, and the claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An effective date earlier than April 9, 2003, for the grant 
of service connection for GERD, a right knee disability and 
allergic rhinitis is denied.  



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


